Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.
	The Applicant argues that the combination of Wenzel, Ruiz and Stevens does not disclose “a predictive chiller/pump/cooling tower/valve controller configured to optimize a device-specific predictive cost function for the one or more powered chiller/pump/cooling tower/valve components to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered chiller/pump/cooling tower/valve component at each time step of an optimization period”, the examiner respectfully disagree. Wenzel discloses “a central plant may a chiller subplant, a heat recovery chiller subplant, a cold thermal energy storage subplant, a hot thermal energy storage subplant, etc. The subplants may consume resources from one or more utilities (e.g., water, electricity, natural gas, etc.) to serve the energy loads of the building or campus. Optimizing the central plant may include operating the various subplants in such a way that results in a minimum monetary cost to serve the building energy loads” (Wenzel, see [0030]) and “the central plant optimization is a cascaded optimization process including a high level optimization and a low level optimization. The high level optimization may determine an optimal distribution of energy loads across the various subplants. For example, the high level optimization may determine a thermal energy load to be produced by each of the subplants at each time element in an optimization period. In some embodiments, the high level optimization includes optimizing a high level cost function that expresses the monetary cost of operating the subplants as a function of the resources consumed by the subplants at each time element of the optimization period. The low level optimization may use the optimal load distribution determined by the high level optimization to determine optimal operating statuses for individual devices within each subplant. Optimal operating statuses may include, for example, on/off states and/or operating setpoints for individual devices of each subplant. The low level optimization may include optimizing a low level cost a cooling tower subplant 18, a hot thermal energy storage (TES) subplant 20, and a cold thermal energy storage (TES) subplant 22” (Wenzel, see [0040]), “The high level optimization module may receive or generate subplant curves for each of the subplants. A subplant curve defines the resource consumption of a subplant as a function of the load produced by the subplant. The subplant curves may be generated by a low level optimization module or by the high level optimization module based on operating data points received from the low level optimization module” (Wenzel, see [0036]), and “Central plant controller 102 may optimizer (a particularly-programmed processor, also referred to as a "solver") that implements a mathematical optimization process to determine a suggested operating schedule for the energy asset(s) over a given time period T. In one conceptual illustration of the mathematical optimization process, some number N of candidate operating schedules are successively applied to the mathematical model to generate simulated energy profiles corresponding to the candidate operating schedules. A net energy-related cost represented by the objective cost function is calculated for each simulated energy profile, and the candidate operating schedule that minimizes the objective cost function” (Steven, [0034]), “The power control system can include at least one communication interface to receive a suggested operating schedule for charging and discharging of the at least one energy storage asset, the suggested operating schedule being based on optimization of an objective cost function” (Steven, [0055]), “the operating schedule for the controller may include suggested different time intervals for charging the energy storage asset or discharging the energy storage asset during the time period T that the system is in operation” (Steven, [0106]), “the energy storage asset to maximize revenues from the various wholesale markets, while maintaining its ability to achieve its main objective of providing a reliability service to the organization. To achieve this, examples herein describe virtualization of the energy storage asset and creating dynamic "energy storage asset partitions," in a manner similar to the way computing resources are virtualized. Through its optimization capability, an example determines in hourly increments which portion of the controller output (including its capacity), and hence the energy storage asset capacity (including its SOC), can be allocated to the energy and regulation markets respectively, while maintaining sufficient reserve to meet the forecasted backup requirements. The optimal control (to perform the optimization described herein) can take into account the forecasted and real-time hourly prices for each of the markets, along with the time and weather dependent backup requirements of the facility. When combined with other resources such as renewable generation, backup generation or demand response, the examples described herein can extract the maximum value of all such resources while meeting the organization's reliability, comfort, and sustainability objectives” (Steven, [0240]). Therefore, Steven discloses optimizing a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid (i.e. charging the battery) and an optimal amount of energy to store in the battery unit (i.e. maintaining sufficient reserve to meet the forecasted backup requirement) at each time step of an optimization period. Therefore, the combination of Wenzel, Ruiz and Steven discloses the limitation.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 7-34 are directed to an abstract idea. Under Step 1, claims 7-34 are either apparatus, method or an article of manufacture, using claim 7 as an illustrative example, claim recites the following “optimize a device-specific predictive cost function for the air-cooled chiller unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered chiller components at each time step of an optimization period”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “optimize a device-specific predictive cost function for the air-cooled chiller unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered chiller components at each time step of an optimization period” is a mental process. As described in the specification [0090]-[0095] of the published document US20180372362 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
The judicial exception is not integrated into a practical application, claim 7 recites “an air-cooled chiller”, “a refrigeration circuit comprising an evaporator and a condenser”, “a plurality of powered chiller component comprising a compressor”, “a fan configured to provide cooling”, “a battery unit configured to store electric energy and discharge the stored electric energy”. These limitations generally links the abstract idea to a particular technological environment because they claim field of use. Claim 7 further recites “a predictive chiller controller”, the elements of a predictive chiller controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The field of use limitations do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP 2106.05(d)). The elements of a predictive chiller controller are functional language for processor, and are recited at a Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
As per claim 13, the claim recites the following “optimize a device-specific predictive cost function for the pump to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the pump at each time step of an optimization period”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “optimize a device-specific predictive cost function for the pump to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the pump at each time step of an optimization period” is a mental process. As described in the specification [0090]-[0095] of the published document US20180372362 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
The judicial exception is not integrated into a practical application, claim 13 recites “a pump configured to circulate a fluid through a fluid circuit”, “a battery unit configured to store electric energy and discharge the stored electric energy”. These limitations generally links the abstract idea to a particular technological environment because they claim field of use. Claim 13 further recites “a predictive pump controller”, the elements of a predictive chiller controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The field of use limitations do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP 2106.05(d)). The elements of a predictive pump controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
As per claim 18, the claim recites the following “optimize a device-specific predictive cost function for the cooling tower unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the cooling tower components at each time step of an optimization period”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “optimize a device-specific predictive cost function for the cooling tower unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the cooling tower components at each time step of an optimization period” is a mental process. As described in the specification [0090]-[0095] of the published document US20180372362 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
field of use. Claim 18 further recites “a predictive cooling tower controller”, the elements of a predictive chiller controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The field of use limitations do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP 2106.05(d)). The elements of a predictive cooling tower controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
As per claim 24, the claim recites the following “optimize a device-specific predictive cost function for the one or more powered valve component to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the valve components at each time step of an optimization period”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “optimize a device-specific predictive cost function for the one or more powered valve component to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the valve components at each time step of an optimization period” is a mental process. As described in the specification [0090]-[0095] of the published document US20180372362 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
field of use. Claim 24 further recites “a predictive valve controller”, the elements of a predictive chiller controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The field of use limitations do not amount to significantly more than the judicial exception because they are well-understood, routine and conventional (See MPEP 2106.05(d)). The elements of a predictive valve controller are functional language for processor, and are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
The dependent claims do not integrate the judicial exception into a practical application as the additional elements are merely extensions of the abstract idea, do not recite anything that is beyond conventional and routine use of computers, do not effect a transformation or reduction of a particular article to a different state or thing, or merely indicate a field of use or technological environment (see MPEP 2106.05(h)), the dependent claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea), because these additional elements, considered either individually or in combination, are merely extensions of the abstract idea, do not recite anything that is beyond conventional and routine use of computers, do not effect a transformation or reduction of a particular article to a different state or thing, or merely indicate a field of use or technological environment (see MPEP 2106.05(h)). These claims therefore also fail to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150316902 to Wenzel et al. (hereinafter “Wenzel”), in view of US 20110204720 to Ruiz et al. (hereinafter “Ruiz”), in view of US 20130204443 to Steven et al. (hereinafter “Steven”), further in view of US 20110190946 to Wong et al. (hereinafter “Wong”).

	As per claim 7, Wenzel substantially discloses a chiller unit comprising: a predictive chiller controller configured to optimize a device-specific predictive cost function for the chiller unit to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered chiller unit at each time step of an optimization period (Wenzel, see Fig. 2, [0030]-[0036] and [0051]). Wenzel does not explicitly disclose a chiller unit comprising: a refrigeration circuit comprising an evaporator and a condenser, a refrigeration circuit comprising a 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ruiz into the system of Wenzel. The modification would be obvious because one of the ordinary skill in the art would want to reduce costs associated with energy usage (Ruiz, [0006]).
	The combination of Wenzel and Ruiz does not explicitly disclose optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered component. However, Steven in an analogous art discloses optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered component (Steven, see abstract, [0034], 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).
	The combination of Wenzel, Ruiz, and Steven does not explicitly disclose air-cooled chiller. However, Wong in an analogous art discloses air-cooled chiller (Wong, see [0020] and [0136]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wong into the above combination of Wenzel, Ruiz and Steven. The modification would be obvious because one of the ordinary skill in the art would want to achieve energy-efficient control for air cooled chiller (Wong, see abstract and [0136]).

As per claim 8, the rejection of claim 7 is incorporated, Ruiz further discloses one or more photovoltaic panels configured to collect photovoltaic energy (Ruiz, see Fig. 2A element 50), wherein the chiller controller is configured to determine an optimal amount of the photovoltaic energy to be consumed by the powered chiller components at each time step of the optimization period (Ruiz, see [0088]). 

Steven further discloses predictive controller is configured to determine an optimal amount of the photovoltaic energy to store in the battery unit (Steven, see [0270]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 9, the rejection of claim 7 is incorporated, Wenzel further discloses wherein the predictive cost function accounts for: a cost of the electric energy purchased from the energy grid at each time step of the optimization period (Wenzel, see [0007]).
Steven further discloses wherein the predictive cost function accounts for a cost saving resulting from discharging stored electric energy from the battery unit at each time step of the optimization period (Steven, see abstract, [0034], [0055], and [0354]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven 

As per claim 10, the rejection of claim 7 is incorporated, Wenzel further discloses receive energy pricing data defining a cost per unit of electric energy purchased from the energy grid at each time step of the optimization period and use the energy pricing data as inputs to the predictive cost function (Wenzel, see [0035]).

As per claim 11, the rejection of claim 7 is incorporated, Wenzel further discloses the predictive cost function accounts for a demand charge based on a maximum power consumption of the chiller during a demand charge period that overlaps at least partially with the optimization period (Wenzel, see [0062]), wherein the predictive chiller controller is configured to receive energy pricing data defining the demand charge and to use the energy pricing data as input to the predictive cost function (Wenzel, see [0035]).
Wong further discloses air-cooled chiller (Ruiz, see [0088] and [0132]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wong into the above combination of Wenzel, Ruiz and Steven. The modification would be obvious because one of the ordinary skill in the art would want to achieve energy-efficient control for air cooled chiller (Wong, see abstract and [0136]).


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

	As per claim 29, the rejection of claim 7 is incorporated, Wenzel further discloses the predictive cost function comprises one or more terms that account for an electric energy consumption of the chiller (Wenzel, see [0030] and [0034] for chiller being a subplant, and the predictive cost function comprises a term that account for electric energy consumption of the subplant ). Ruiz further discloses the chiller unit comprising the compressor and the fan (Ruiz, see [0107]). 
.

	Claims 13-23 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, in view of Ruiz, further in view of Steven.

	As per claim 13, Wenzel substantially discloses a pump unit comprising: a pump configured to circulate a fluid through a fluid circuit (Wenzel, see [0044] for pump unit comprises a pump configured to circulate the water through a fluid circuit), a predictive pump controller configured to optimize a device-specific predictive cost function for the pump to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered pump at each time step of an optimization period (Wenzel, see Fig. 2, [0030]-[0036] and [0051]). Wenzel does not explicitly disclose a pump unit comprising: a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the pump. However, Ruiz in an analogous art discloses a pump unit comprising: a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the pump (Ruiz, see [0042], Fig. 11 and [0088]).

	The combination of Wenzel and Ruiz does not explicitly disclose optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered component. However, Steven in an analogous art discloses optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered component (Steven, see abstract, [0034], [0055], [0106], [0121], [0172], [0240] and [0251] for utilizing a predictive model configured to optimize a predictive cost function to determine scheduling for an optimal amount of electric energy to purchase from the grid and an optimal amount of electric energy to store in the battery). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).
	

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 15, the rejection of 13 is incorporated, Wenzel further discloses receive energy pricing data defining a cost per unit of electric energy purchased from the energy grid at each time step of the optimization period and use the energy pricing data as inputs to the predictive cost function (Wenzel, see [0035]).

As per claim 16, the rejection of claim 13 is incorporated, Wenzel further discloses the predictive cost function accounts for a demand charge based on a maximum power consumption of the pump during a demand charge period that overlaps at least partially with the optimization period (Wenzel, see [0062]), wherein the predictive pump controller is configured to receive energy pricing data defining the 

As per claim 17, the rejection of claim 13 is incorporated, Wenzel further discloses an economic controller configured to determine optimal power setpoints for the pump at each time step of the optimization period (Wenzel, see [0031] and [0051]), a tracking controller configured to use the optimal power setpoints to determine optimal flow setpoints at each time step of the optimization period (Wenzel, see [0078] and [0192]); and an equipment controller configured to use the optimal flow setpoints to generate control signals for the pump and at each time step of the optimization period (Wenzel, see [0078] and [0081]).
Steven further discloses determine optimal power setpoints for the battery unit (Steven, see abstract, [0034], [0055], [0106], [0121], [0172], [0240] and [0251]), generate control signals for the battery unit (Steven, see [0148]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

	As per claim 18, Wenzel substantially discloses a cooling tower unit comprising: one or more powered cooling tower components comprising at least one of a fan and a pump (Wenzel, see [0044]), a predictive cooling tower controller configured to optimize 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ruiz into the system of Wenzel. The modification would be obvious because one of the ordinary skill in the art would want to reduce costs associated with energy usage (Ruiz, [0006]).
	The combination of Wenzel and Ruiz does not explicitly disclose optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the battery unit for use in powering the powered component. However, Steven in an analogous art discloses optimize a predictive cost function to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery unit or discharge from the 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 19, the rejection of claim 18 is incorporated, Ruiz further discloses one or more photovoltaic panels configured to collect photovoltaic energy (Ruiz, see Fig. 2A element 50), wherein the controller is configured to determine an optimal amount of the photovoltaic energy to be consumed by the powered CEF components at each time step of the optimization period (Ruiz, see [0088]). 	
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ruiz into the system of Wenzel. The modification would be obvious because one of the ordinary skill in the art would want to reduce costs associated with energy usage (Ruiz, [0006]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 20, the rejection of claim 18 is incorporated, Wenzel further discloses wherein the predictive cost function accounts for: a cost of the electric energy purchased from the energy grid at each time step of the optimization period (Wenzel, see [0007]).
Steven further discloses wherein the predictive cost function accounts for a cost saving resulting from discharging stored electric energy from the battery unit at each time step of the optimization period (Steven, see abstract, [0034], [0055], and [0354]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).



As per claim 22, the rejection of claim 18 is incorporated, Wenzel further discloses the predictive cost function accounts for a demand charge based on a maximum power consumption of the cooling tower unit during a demand charge period that overlaps at least partially with the optimization period (Wenzel, see [0062]), wherein the predictive cooling tower controller is configured to receive energy pricing data defining the demand charge and to use the energy pricing data as input to the predictive cost function (Wenzel, see [0035]).

As per claim 23, the rejection of claim 18 is incorporated, Wenzel further discloses an economic controller configured to determine optimal power setpoints for the powered cooling tower components at each time step of the optimization period (Wenzel, see [0031] and [0051]), a tracking controller configured to use the optimal power setpoints to determine optimal temperature setpoints at each time step of the optimization period (Wenzel, see [0078] and [0192]); and an equipment controller configured to use the optimal temperature setpoints to generate control signals for the powered cooling tower components and at each time step of the optimization period (Wenzel, see [0078] and [0081]).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 31, the rejection of claim 13 is incorporated, Wenzel further discloses the predictive cost function comprises one or more terms that account for an electric energy consumption of the pump (Wenzel, see [0030], [0043] and [0034] for a pump being a subplant, and the predictive cost function comprises a term that account for electric energy consumption of the subplant).

As per claim 32, the rejection of claim 18 is incorporated, Wenzel further discloses the predictive cost function comprises one or more terms that account for an electric energy consumption of the fan and the pump (Wenzel, see [0030], [0044], [0048] and [0034] for cooling tower being a subplant comprising the fan and the pump, and the predictive cost function comprises a term that account for electric energy consumption of the subplant).

s 24-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel, in view of Ruiz, in view of Steven, further in view of US 20090173336 to Leifer et al. (hereinafter “Leifer”).

As per claim 24, Wenzel substantially discloses a valve unit comprising: a valve configured to control a flowrate of a fluid through a fluid conduit, one or more powered valve components (Wenzel, see [0045]), a predictive cooling tower controller configured to optimize a device-specific predictive cost function for the one or more powered valve component to determine an optimal amount of electric energy to purchase from the energy grid and an optimal amount of electric energy to store in the battery or discharge from the battery unit for use in powering the powered cooling tower components at each time step of an optimization period (Wenzel, see Fig. 2, [0030]-[0036] and [0051]). Wenzel does not explicitly disclose an unit comprising: a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered components of the unit. However, Ruiz in an analogous art discloses an unit comprising: a battery unit configured to store electric energy from an energy grid and discharge the stored electric energy for use in powering the powered components of the unit (Ruiz, see [0042], Fig. 11 and [0088]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ruiz into the system of Wenzel. The modification would be obvious because one of the ordinary skill in the art would want to reduce costs associated with energy usage (Ruiz, [0006]).

	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).
The combination of Wenzel, Ruiz and Steven does not disclose valve components comprising a valve actuator coupled to the valve and configured to modulate a position of the valve. However, Leifer in an analogous art discloses valve components comprising a valve actuator coupled to the valve and configured to modulate a position of the valve (Leifer, see [0094]).


As per claim 25, the rejection of claim 24 is incorporated, Wenzel further discloses wherein the predictive cost function accounts for: a cost of the electric energy purchased from the energy grid at each time step of the optimization period (Wenzel, see [0007]).
Steven further discloses wherein the predictive cost function accounts for a cost saving resulting from discharging stored electric energy from the battery unit at each time step of the optimization period (Steven, see abstract, [0034], [0055], and [0354]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven into the above combination of Wenzel and Ruiz. The modification would be obvious because one of the ordinary skill in the art would want to improve the economics of energy storage technologies (Steven, see [0230]).

As per claim 26, the rejection of 24 is incorporated, Wenzel furhter discloses receive energy pricing data defining a cost per unit of electric energy purchased from the energy grid at each time step of the optimization period and use the energy pricing data as inputs to the predictive cost function (Wenzel, see [0035]).

As per claim 27, the rejection of claim 24 is incorporated, Wenzel further discloses the predictive cost function accounts for a demand charge based on a maximum power consumption of the valve unit during a demand charge period that overlaps at least partially with the optimization period (Wenzel, see [0045] and [0062]), wherein the predictive valve controller is configured to receive energy pricing data defining the demand charge and to use the energy pricing data as input to the predictive cost function (Wenzel, see [0035] and [0045]).

As per claim 28, the rejection of claim 24 is incorporated, Wenzel further discloses an economic controller configured to determine optimal power setpoints for the powered valve component at each time step of the optimization period (Wenzel, see [0031], [0045] and [0051]), a tracking controller configured to use the optimal power setpoints to determine optimal temperature setpoint at each time step of the optimization period (Wenzel, see [0078] and [0192]); and an equipment controller configured to use the optimal temperature setpoints to generate control signals for the powered valve component and at each time step of the optimization period (Wenzel, see [0078] and [0081]).
Steven further discloses determine optimal power setpoints for the battery unit (Steven, see abstract, [0034], [0055], [0106], [0121], [0172], [0240] and [0251]), generate control signals for the battery unit (Steven, see [0148]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Steven 

As per claim 34, the rejection of claim 24 is incorporated, Wenzel further discloses the predictive cost function comprises one or more terms that account for an electric energy consumption of the one or more powered valve component (Wenzel, see [0030], [0045]-[0047] and [0034] for a valve being a subplant, and the predictive cost function comprises a term that account for electric energy consumption of the subplant).

Allowable Subject Matter
Claims 30 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117